                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    UNITED STATES OF AMERICA

              v.
                                                                   CRIMINAL ACTION
    JOHN D. GLENN, JR.,                                            NO. 15-99-1

                            Defendant.



                                               ORDER

         AND NOW, this 20th day of November 2019, upon consideration of Defendant John D.

Glenn Jr.’s Motion to Dismiss Indictment (Doc. No. 297), it is ORDERED that Defendant’s

Motion to Dismiss Indictment (Doc. No. 297) is DENIED.1




1
      In his Motion to Dismiss Indictment, Defendant contends that the Indictment should be
      dismissed because he was “charged after trial” under 18 U.S.C. § 27, despite being charged of
      bank fraud and conspiracy to commit bank fraud under 18 U.S.C. § 1344 and 18 U.S.C. § 1349
      in the Indictment. (Doc. No. 297.) This argument is erroneous. The bank fraud statute that is
      charged in the Indictment, 18 U.S.C. § 1344, provides that “[w]hoever knowingly executes, or
      attempts to execute, a scheme or artifice – (1) to defraud a financial institution . . . shall be
      fined not more than $1,000,000 or imprisoned not more than 30 years, or both.” “Financial
      institution” under 18 U.S.C. § 1344 includes “a mortgage lending business (as defined in
      section 27 of this title).” See 18 U.S.C. § 20. 18 U.S.C. § 27, the statute Defendant now claims
      he is being charged with, provides the definition of a mortgage lending business. Defendant
      is not being “charged after trial.” Accordingly, the Court will deny the Motion to Dismiss
      Indictment (Doc. No. 297).

      Because this Motion represents the fourth time that Defendant is raising a challenge to whether
      the institutions that he defrauded are financial institutions (see Doc. Nos. 259, 292, 294), and




                                                   1
                                                BY THE COURT:



                                                / s/ J oel H. S l om sk y
                                                JOEL H. SLOMSKY, J.




is in effect the third time he is requesting reconsideration, no response from the Government
is required. In any event, Defendant’s case is now pending before the Third Circuit Court of
Appeals.
                                            2
